UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31341 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0416483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Belvedere Building 69 Pitts Bay Road Pembroke, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The registrant had 34,838,017 common shares, par value $0.01 per share, outstanding as of April 19, 2012. PLATINUM UNDERWRITERS HOLDINGS, LTD. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page PART I–FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows forthe Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II–OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 4. Mine Safety Disclosures 33 Item 6. Exhibits 33 SIGNATURES 34 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Balance Sheets March 31, 2012 and December 31, 2011 ($in thousands, except share data) (Unaudited) March 31, December 31, ASSETS Investments: Fixed maturity available-for-sale securities at fair value $ $ (amortized cost - $2,453,830 and $2,494,710, respectively) Fixed maturity trading securities at fair value (amortized cost - $118,079 and $115,156, respectively) Short-term investments Total investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance recoverable on unpaid and paid losses and loss adjustment expenses Prepaid reinsurance premiums Funds held by ceding companies Deferred acquisition costs Deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ $ Shareholders’ Equity Common shares, $0.01 par value, 200,000,000 shares authorized, $ $ 34,838,017 and 35,526,400 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 1 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2012 and 2011 ($in thousands, except per share data) Revenue: Net premiums earned $ $ Net investment income Net realized gains on investments Total other-than-temporary impairments Portion of impairment losses recognized in accumulated other comprehensive income (loss) ) ) Net impairment losses on investments ) ) Other income (expense) ) Total revenue Expenses: Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives - ) Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income (loss) before income taxes ) Income tax expense Net income (loss) $ $ ) Earnings (loss) per common share: Basic earnings (loss) per common share $ $ ) Diluted earnings (loss) per common share $ $ ) Shareholder dividends: Common shareholder dividends declared $ $ Dividends declared per common share $ $ See accompanying notes to consolidated financial statements. - 2 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the Three Months Ended March 31, 2012 and 2011 ($in thousands) Net income (loss) $ $ ) Other comprehensive income (loss), before deferred tax: Net change in unrealized gains and losses on available-for-sale securities arising during the period Reclassification adjustments: Net realized gains on available-for-sale investments ) ) Net impairment losses on investments Other comprehensive income (loss), before deferred tax ) Deferred tax on components of other comprehensive income (loss): Net change in unrealized gains and losses on available-for-sale securities arising during the period ) ) Reclassification adjustments: Net realized gains on available-for-sale investments Net impairment losses on investments ) ) Deferred income tax (expense) benefit ) Other comprehensive income (loss), net of deferred tax: Net change in unrealized gains and losses on available-for-sale securities arising during the period Reclassification adjustments: Net realized gains on available-for-sale investments ) ) Net impairment losses on investments Other comprehensive income (loss), net of deferred tax ) Comprehensive income (loss) $ $ ) See accompanying notes to consolidated financial statements. - 3 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Shareholders’ Equity (Unaudited) For the Three Months Ended March 31, 2012 and 2011 ($in thousands) Common shares: Balances at beginning of period $ $ Exercise of common share options - - Issuance of common shares - - Settlement of equity awards 1 4 Repurchase of common shares (8
